Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-2, 4-21 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electronic circuit comprising: a second switch coupling the first node to a second node of application of a fixed voltage potential; a high-pass filter having an input coupled to the first input/output terminal and an output coupled to a control terminal of the second switch; and a second input/output terminal coupled to the input of the high-pass filter, and coupled to the second node by a circuit of protection against electrostatic discharges as recited in claim 1.
A method of protecting an electronic circuit against an overvoltage, the electronic circuit comprising a second switch coupling the first node to a second node of application of a fixed voltage potential,  a high-pass filter having an input coupled to the first input/output terminal and an output coupled to a control terminal of the second switch, and a second input/output terminal coupled to the input of the high-pass filter, and coupled to the second node by a circuit of protection against electrostatic discharges, the method comprising: receiving the overvoltage by the high-pass filter; setting, by the high-pass filter, the second switch to an on-state based on the receiving the overvoltage; and providing a Zener diode function by the circuit of protection against electrostatic discharges as recited in claim 13.
A method of testing an electronic circuit comprising a second switch coupling the first node to a second node of application of a fixed voltage potential, a high-pass filter having an input coupled to the first input/output terminal and an output coupled to a control terminal of the second switch, and a second input/output terminal coupled to the input of the high-pass filter, and coupled to the second node by a circuit of protection against electrostatic discharges, the method comprising: providing a Zener diode function by the circuit of protection against electrostatic discharges as recited in claim 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836